The opinion of the Court was delivered by
Bermudez, C. J.
The accused were convicted of conspiracy to commit murder and sentenced to hard labor. They appealed.
Watson and Johnson have abandoned formally their appeal. That taken by Narcisse Joseph is the only one before us.
He was sentenced to five years, on the 15th of June last, and on the-same day moved for an appeal, which was instantly “granted returnable to the Supreme Court of the State of Louisiana according to law.'r
The transcript was immediately presented by the clerk, certified outlie following day, (16th) and filed in the clerk’s office, in this city, on the 29th of the same month.
The appeal allowed having been made returnable to this Court according to law, and the law requiring that appeal in all criminal cases be made returnable before this Court at its next term, wherever held, there to be tried by preference — the transcript of appeal, ready *34when it was, should have been filed, not in the clerk’s office at New "Orleans, where the court was not sitting, but if not at Monroe, at least at Opelousas, where the Court was holding sessions in June and July. Act 30 of 1878, Sec. 4, p. 56; Act No. 69, 1884, p. 92.
To allo-w appellants in such cases, to elect at their convenience, the place at which the transcript of appeal is to be filed, when the appeal is granted by the court, returnable “ according to late,” would be to nullify the law which requires appeals in criminal cases, to bo summarily returnable and tried, at the place at which the court sit when the appeal is taken, and practically to permit appellants to designate for themselves a return day, different from that fixed by law and to postpone, for an indefinite period, the speedy trial of cases in which .as well as the accused, the State has a deep interest.
This Court has settled, and it has become a rnle of practice, that an appeal returnable on appellant’s own motion and suggestion at a time and place other than those provided by law, will be dismissed by the court proprio motu. 27 Ann. 540; 32 Ann. 692, 542; 35 Ann. 980; Minor vs. Budd ante, p.- 36 Ann. 865, State vs. Jenkins.
It is, therefore, ordered, that the appeal be dismissed with costs.
'Todd, J., takes no part.
Rehearing refused.